Citation Nr: 1028314	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression for the 
purpose of establishing death benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from May 1988 to July 1992, June 
1995 to June 1998, April 2001 to January 2003, January 2003 to 
April 2004, and April 2004 to April 2005.  He also served periods 
with the Colorado Army National Guard.  The Veteran died in April 
2005.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran's depression had onset during a period of active 
service and persisted until his date of death.

2.  The Veteran was discharged from active service on April [redacted], 
2005 and died on April [redacted], 2005 as a result of a gunshot wound to 
the chest.

3.  The Veteran's death certificate states that the Veteran's 
death was suicide.

4.  The Veteran's suicide was not due to willful misconduct since 
he was mentally unsound at the time of his death as a result of 
his service connected depression.

5.  The Veteran did not have any claims pending at the time of 
his death.
CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have been 
met.  38 U.S.C.A.  §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.302, 3.303, 3.309, 3.312 (2009).

2.  The Veteran's service connected depression caused or 
contributed substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2009).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).

4.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A.  § 5121 (2009); 38 C.F.R. § 3.1000(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement (NOD) 
in writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A.         § 7105(a); 38 C.F.R. § 
20.200.  A claimant, or his or her representative, must file a 
NOD with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice of 
the determination to him.  Otherwise, that determination becomes 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  After 
an NOD is filed, an SOC is to be prepared unless the benefit 
being sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  The 
SOC is to be forwarded to the claimant at his or her most recent 
address of record, with a copy provided to his or her 
representative.  38 C.F.R. § 19.30(a).  Thereafter, the claimant 
must file the substantive appeal within 60 days from the date the 
SOC is mailed, or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a substantive appeal 
may be granted for good cause shown.  38 C.F.R. § 20.303.  A 
request for such an extension should be in writing and must be 
made prior to the expiration of the time limit for filing the 
substantive appeal.  Id.  If an appeal is not perfected within 
the time specified by the regulation, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).

In this case, the appellant filed her claim in May 2006.  The RO 
issued a decision on September 12, 2006.  The appellant filed a 
NOD on September 4, 2007, just within the one year time limit for 
filing an appeal.  The RO issued a SOC on June 27, 2008.  The 
appellant had 60 days from that date to file a substantive 
appeal, or until August 26, 2008.  Unfortuately, the appellant's 
substantive appeal was not received until September 2, 2008, 
after the 60 day time limit for filing expired.  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the filing of a substantive appeal is not a 
jurisdictional requirement, that the filing of a timely 
substantive appeal may be waived, and that, where the RO takes 
actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has jurisdiction to 
decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).  Accordingly, the filing of a timely substantive appeal 
is waived.

Service Connection & DIC

The appellant seeks service connection for the cause of the 
Veteran's death; entitlement to DIC pursuant to 38 U.S.C.A. § 
1318; and entitlement to accrued benefits.

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to DIC.  38 U.S.C.A.           § 
1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see 
generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death 
is service connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303.

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, aided 
or lent assistance to producing death - e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was (1) an 
already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

However, compensation shall not be paid if a disability is the 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c).  In fact, the Federal Circuit has 
held that a finding of willful misconduct precludes a finding of 
service connection for the purposes of DIC entitlement under 38 
U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 
(2007).  In this case, alcohol or drugs is not at issue.

In order for a suicide to constitute "willful misconduct", the 
act of self-destruction must be intentional.  A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty mind, 
which is an essential element of crime or willful misconduct).  
It is a constant requirement for a favorable action in a suicide 
case that the precipitating mental unsoundness be service 
connected.  38 C.F.R. § 3.302(a) (2009).  Section 3.302 does not 
require that a determination of service connection for a mental 
disorder be made prior to a veteran's death to establish service 
connection for mental unsoundness.  DeLaRosa v. Peake, 515 F.3d 
1319, 1323 (C.A.Fed. 2008)

Whether a person, at the time of suicide, was so unsound mentally 
that he did not realize the consequences of such an act, or was 
unable to resist such impulse is a question to be determined in 
each individual case, based on all available lay and medical 
evidence pertaining to his mental condition at the time of 
suicide.  The act of suicide or a bona fide attempt is considered 
to be evidence of mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide is shown by the evidence, 
the act will be considered to have resulted from mental 
unsoundness.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances which 
could lead a rational person to self-destruction.  38 C.F.R.  
§ 3.302(b) (2009).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for death benefits.  38 
U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence from 
the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  
Therefore, a medical opinion is not always required to establish 
such a nexus.  See id.  As pertinent to this holding, the Federal 
Circuit has also previously rejected as "too broad" the 
proposition that competent medical evidence is always required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).

In this case, due to the death of the Veteran, a VA examination 
is impossible.  Therefore, the Board must carefully look at the 
facts of this case to determine if the facts of this case, in and 
of themselves, provide a basis to grant this claim.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant seeks service connection for the 
Veteran's death, as well as DIC benefits and accrued benefits.  
Records show that the Veteran was discharged from his most recent 
period of active service on April [redacted], 2005.  

The Veteran's death certificate shows that he committed suicide 
on April [redacted], 2005, only 21 day after his discharge from service.  

The death certificate shows that the cause of death was 
exsanguination as a result of a contact gunshot wound to the 
chest.  The manner of death was ruled as suicide.   The 
appellant, the Veteran's spouse, argues that the Veteran 
committed suicide as a result of his depression which had onset 
during active duty.

At the time of the Veteran's death, he was not service connected 
for any disabilities; however, because the cause of death is 
noted as suicide and because the appellant alleges mental 
unsoundness as the cause, the Board finds that a determination 
regarding service connection for an acquired psychiatric 
disability must be discussed prior to ruling on death benefits.  
See 38 C.F.R. § 3.302; DeLaRosa, 515 F.3d at 1323.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
as psychoses, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 
C.F.R.              §§ 3.307(a)(3), 3.309(a).

In support of the appellant's claim are the Veteran's service 
treatment records (STRs).  A record dated December 2002, during a 
period of active service, and titled "Initial Medical Review-
Annual Medical Certificate", indicates that the Veteran was 
provided counseling services since his prior periodic 
examination.  A letter dated June 2005 from R.S., the Veteran's 
therapist, indicates that the Veteran had been treated for 
depression since October 2002.  The Veteran's last appointment 
with R.S. was on March 25, 2005, at which time he informed R.S. 
that he planned to continue seeing him for his depression while 
seeing a minister to help with his marriage.  R.S. said he 
believed that the Veteran would return after a few weeks or month 
for additional depression counseling.  He stated that it is as 
likely as not that the Veteran's suicide was secondary to, or 
even caused by, the depression suffered since 2002.  Attached to 
the letter are billing records showing all of the Veteran's 
appointments with R.S.

Also of record are statements from the appellant.  In her notice 
of disagreement, she stated that the Veteran separated from 
active service about 20 day prior to his death.  She said that he 
was deployed to Iraq from February 2003 to April 2004, and that 
since returning home, the Veteran was not the same person that 
left her 14 months earlier.  

In the substantive appeal, Form 9, the appellant stated that the 
Veteran's suicide was directly related to his service.  She 
stated that during deployment and subsequent to deployment the 
Veteran made bad choices that were complicated by his commander.  
She said that due to the relationship between the Veteran and his 
commander, he dealt with mental issues, including posttraumatic 
stress disorder, which led to his suicide.  She also addressed 
entitlement to life insurance, an issue that is not before the 
Board.

The Veteran's various Certificates of Release or Discharge from 
Active Duty, or DD Form 214s, are also of record and show that 
the Veteran served in Iraq during the first and second Gulf Wars.  
The Veteran's DD Form 214 for his period of active service dating 
from January 2003 to April 2004 indicates that he served in a 
designated imminent danger pay area.

Based upon the evidence, the Board finds that the Veteran was 
diagnosed with depression during his period of active service 
from April 2001 to January 2003, and that his depression 
persisted until at least March 25, 2005, approximately 11 days 
prior to his discharge from his final period of active service.  
Therefore, the Board finds that service connection for depression 
is granted.

The Board must now address the threshold question of whether the 
Veteran's suicide constitutes willful misconduct, thus barring 
payment of compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.1(n), 3.301(c).  As noted above, in order for suicide to 
constitute willful misconduct, the act of self-destruction must 
be intentional.  A person of unsound mind, however, is incapable 
of forming intent.  38 C.F.R. § 3.302(a).  

In the present case, there is no lay or medical evidence of any 
reasonable adequate motive for the Veteran's suicide by gunshot 
wound in April 2005.  See 38 C.F.R.  § 3.302(b)(3).  In fact, the 
appellant has credibly asserted that the Veteran was suffering 
from depression at the time of his suicide, statements supported 
by the letter from R.S, the Veteran's therapist.  Further, R.S. 
stated that it is as likely as not that the Veteran's suicide was 
secondary to, or even caused by, the Veteran's service connected 
depression.  There is no other evidence suggesting the Veteran 
was of sound mind at the time of his death, or that there were 
circumstances at the time of his death that could lead a rational 
person to commit suicide.  Therefore, as set forth in the 
applicable regulation, the Veteran's act of suicide is considered 
to be evidence of mental unsoundness.  See 38 C.F.R. § 
3.302(b)(2).  

Resolving reasonable doubt in the appellant's favor, the Board 
finds that the Veteran was mentally unsound at the time of his 
death as a result of his depression, which has been granted 
service connection herein, such that his act of suicide does not 
constitute willful misconduct as defined by the regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.302(c)(2).

Accordingly, since the Board has found in favor of granting 
service connection for the Veteran's depression, and since the 
Board has found that the Veteran was mentally unsound at the time 
of his death as a result of his service connected depression, the 
Board finds that service connection for the Veteran's cause of 
death is warranted.  The Board finds it as least as likely as not 
that the Veteran's death was connected to his periods of active 
service.  The facts of this case are found to provide highly 
probative evidence in support of this finding. 

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which 
that individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his death ("accrued benefits") and due and unpaid for the 
period not to exceed two years, shall, upon the death of such 
individual be paid to the living person first listed as follows: 
(1) his spouse, (2) his children (in equal shares), (3) his 
dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 
1998)).  The Board emphasizes that by statute, entitlement to 
accrued benefits must be based on evidence in the file at the 
time of death, or evidence, such as VA records, deemed to be of 
record at that time. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink v. Brown, 6 Vet. App. 483 (1994).

The Board notes that the Veteran did not have any claims pending 
at the time of his death.  As such, the appellant's claim for 
accrued benefits must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Since the claims for service connection for depression, for 
service connection for cause of death, and for entitlement to DIC 
benefits have been granted, the Board is assuming, without 
deciding, that if any error was committed with respect to either 
the duty to notify or the duty to assist, such error was harmless 
and will not be further discussed in conjunction with these 
issues.

Regarding the claim for accrued benefits, VCAA notice is not 
required because the issue presented involves a claim that cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  

Specifically, for entitlement to accrued benefits, there must 
have been a claim pending at the time of the Veteran's death for 
benefits or else the appellant must be entitled to them under an 
existing rating decision.  At the time of the Veteran's death, he 
was not service connected for any disability and did not have any 
claims pending with VA.  The Veteran has been granted service 
connection posthumously for depression; however, service 
connection has been granted solely for the purpose of 
establishing death benefits.  Therefore, the appellant lacks 
entitlement to accrued benefits as a matter of law.  Hence, no 
further notice or assistance to the appellant  is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for depression for death benefit purposes is 
granted.

Service connection for the Veteran's cause of death is granted.

Entitlement to DIC benefits is granted.

Entitlement to accrued benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


